 



EXHIBIT 10.5
BROOKSHIRE™ RAW MATERIALS (U.S.) TRUST
SUBSCRIPTION AGREEMENT AND POWER OF ATTORNEY
IMPORTANT: READ ALL PAGES IN THIS PACKET BEFORE SIGNING
The undersigned, by execution and delivery of this Subscription Agreement and
Power of Attorney and by payment of the purchase price for Units in the
applicable Fund of Brookshire™ Raw Materials (U.S.) Trust (the “Trust”) hereby
subscribes for the purchase of Units in the amount set forth below. Capitalized
terms not defined in this Subscription Agreement and Power of Attorney have the
meanings given to such terms in the final prospectus and disclosure document of
the Trust, as amended or supplemented from time to time (the “Prospectus”), and
the Amended and Restated Declaration of Trust and Trust Agreement of the Trust,
a copy of which is attached as an exhibit to the Prospectus.

          1) Status of Subscriber(s) (Check one):   2) Specify Fund (check
appropriate box(es)), number of Units and total dollar amount of subscription:
 
      Dollar Amount
¨   New Subscriber(s)
  ¨ Brookshire™ Raw Materials (U.S.) Core USD Fund  
$                                        
¨   Existing Owner(s)
  ¨ Brookshire™ Raw Materials (U.S.) Core CDN Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Agriculture USD Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Agriculture CDN Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Metals USD Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Metals CDN Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Energy USD Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Energy CDN Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Accelerated Core USD Fund  
$                                        
 
  ¨ Brookshire™ Raw Materials (U.S.) Accelerated Core CDN Fund  
$                                        

3) B/D Investor Account Number:
                                                            

         
4) Social Security #                      —                      —
                    
  or   Taxpayer ID# _______________

Taxable Investors (check one):

             
¨ Individual Ownership
  ¨ Tenants in Common/Entirety   ¨ Estate   ¨ UGMA/UTMA (Minor)
¨ Partnership
  ¨ Joint Tenants with Right of Survivorship   ¨ Trust   ¨ Corporation
 
           
Non-Taxable Investors (check one)
       
 
           
¨ IRA/SEP/Roth
  ¨ Defined Contribution Plans
¨ Defined Benefit Plans   ¨ Non-ERISA   ¨ Other (specify)

5)   ¨ Check here if the Subscriber(s) is (are) a Benefit Plan Investor.       ¨
Check here if the Subscriber(s) is (are) not a Benefit Plan Investor. If this
box is checked, the Subscriber(s) certify(ies) that it (they) will not become a
Benefit Plan Investor until such time as the Managing Owner notifies the
Subscriber(s) that such Fund is intended to be qualified as a publicly traded
security or the Subscriber has obtained the consent of the Managing Owner.
_______ Please initial.   6)   Full Registration Name of Subscriber(s) (No
Initials): including Individuals, Partnerships, Joint Partnership, Estates,
Trusts, and Corporations        
 

7)   Resident Address and Telephone Number of Subscriber        
 
                            Street (P.O. Box not
acceptable)              City            State            Zip Code            
Telephone Number   8)   Mailing Address and Telephone Number (if different)    
 
 
                            Street (P.O. Box not
acceptable)              City            State            Zip Code           
 Telephone Number   9)   Address and Telephone Number of Custodian (if
applicable)      
 
                            Street (P.O. Box not
acceptable)              City            State            Zip Code            
Telephone Number

1



--------------------------------------------------------------------------------



 



The Internal Revenue Service does not require your consent to any provision of
this document other than the certifications required to avoid backup
withholding.
SUBSCRIBER(S) MUST SIGN

               
 
           
Signature of Subscriber
  Date   Signature of Joint Subscriber (if any) or Custodian   Date

Executing and delivering this Subscription Agreement and Power of Attorney shall
in no respect be deemed to constitute a waiver of any rights under the
Securities Act of 1933, as amended, or under the Securities and Exchange Act of
1934, as amended.
UNITED STATES INVESTORS ONLY
I have checked the following box if I am subject to backup withholding under the
provisions of Section 3406(a)(1)(C) of the Internal Revenue Code: (See
directions for definition of subjectivity to backup withholdings). Under
penalties of perjury, by signature above I hereby certify that the Social
Security Number or Taxpayer Identification Number next to my name is my true,
correct and complete Social Security or Taxpayer Identification Number and that
the information given in the immediately preceding sentence is true, correct and
complete. ¨
NON-UNITED STATES INVESTORS ONLY
Under penalties of perjury, by signature above and by checking the following box
I hereby certify that (a) I am not a citizen of the United States or (b) (in the
case of an investor, which is not any individual) the investor is not a United
States corporation, partnership, estate or trust. ¨
FINANCIAL ADVISOR MUST SIGN
I hereby certify that I have informed the Subscriber of all pertinent facts
relating to the liquidity and marketability of Units as set forth in the
Prospectus dated September 24, 2007, and I have reasonable grounds to believe
(on the basis of information obtained from the person(s) named above concerning
such age, investment objectives, investment experience, income, net worth,
financial situation and needs, other investments of the person and any other
information known by me) that (a) the purchase of Units is a suitable and
appropriate investment for such person(s); (b) such person(s) meet(s) the
minimum income and net worth standards; (c) such person(s) can benefit from the
investment based on such person(s) overall investment objectives and portfolio
structure; (d) such person(s) has a fair market net worth to bear the economic
risk of the investment; and (e) such person(s) has (have) an understanding of
the fundamental risks of the investment, the risk that an investor may lose its
entire investment, the restriction on the liquidity of the Units, the
restrictions on the transferability of the Units and the background and
qualifications of the Selling Agent; (f) such person(s) satisfy the requirements
to become a Subscriber on the basis set forth in the Prospectus and this
Subscription Agreement and Power of Attorney; (g) acceptance of the Person’s
subscription will not otherwise breach any laws, rules and regulations designed
to avoid money laundering applicable either to the Selling Agent, the Managing
Owner, the Trust and Each Fund.
I have ensured that a current Prospectus, together with the most recent Monthly
Report for the applicable Fund, if such Fund has commenced trading, has been
furnished to the person(s) named above at least 5 Business Days prior to the
date of this Subscription Agreement and Power of Attorney.
I have received all documents required to accept this subscription and
acknowledge the suitability of the Subscriber and the amount of the subscription
for each Fund. If the Subscriber is other than an individual, I acknowledge that
my review of the Subscriber’s governing documents indicates that such documents
permit investment in commodities funds whose principal business is speculative
futures trading.

               
 
           
Signature of Financial Advisor
  Date   Office Manager Signature   Date
 
      (if required by Selling Agent procedures)    

             
Selling Agent Name
  F.A. Name        
 
           
 
           
 
  (print clearly for proper credit)        

                                 
F.A. Phone
  F.A. Fax   F.A. Email Address   Branch ID   FA. Number
 
                               
 
               

F.A. Address
(for confirmations)



 
Street Address



 

2



--------------------------------------------------------------------------------



 



Dear Sir/Madam:
1. Subscription for Units. By submitting this Subscription Agreement and Power
of Attorney and by payment of the purchase price for units of beneficial
interest (“Units”) in the applicable fund (a “Fund”) of Brookshire™ Raw
Materials (U.S.) Trust (the “Trust”), I hereby subscribe for the number of Units
in the applicable Fund set forth on the cover page to this Subscription
Agreement and Power of Attorney. The purchase price for such Units is $10.00 per
Unit during the Initial Offering Period and then-current net asset value per
Unit of the applicable Fund(s) as per the Valuation Point on the Subscription
Date during the Continuous Offering Period. The terms of the offering of the
Units are described in the Prospectus. Brookshire Raw Materials Management, LLC
(the “Managing Owner”) or the Administrator may, in its sole and absolute
discretion, accept or reject any subscription in whole or in part. In this
Subscription Agreement and Power of Attorney, references to “I” or “me” refer to
each person or entity listed as a Subscriber on Item 6 on the cover page of this
Subscription Agreement and Power of Attorney.
2. Representation and Warranties of Subscriber. I hereby represent and warrant
to the Trust, the Funds and the Managing Owner as follows (please initial each
provision):

         
(1)
  _____   If I am not acting on behalf of a Benefit Plan Investor, I have either
(i) a net worth (exclusive of home, home furnishings, and automobiles) of at
least $250,000 or (ii) a net worth (similarly calculated) of at least $70,000
and an annual gross income of at least $70,000 and not more than 10% of my net
worth is invested in any Fund or in all Funds combined. If I am acting on behalf
of a Benefit Plan Investor that is an IRA or a Keogh Plan which covers no common
law employees or a Plan that is not subject to ERISA, each Participant meets the
net worth and gross income requirement in the preceding sentence, and not more
than 10% of its assets is invested in any Fund or in all Funds combined. If I am
acting on behalf of a Plan subject to ERISA, the assets of the Plan are at least
$250,000 and its investment in any Fund or in all Funds combined does not exceed
10% of the assets of such Plan at the time of investment.
 
       
(2)
  _____   At least five (5) Business Days prior to the date of execution of this
Subscription Agreement and Power of Attorney, I have received a Prospectus for
the Trust — including the appendices and supplements, if any — which constitutes
its Commodity Futures Trading Commission (“CFTC”) Disclosure Document, the
Amended and Restated Declaration of Trust and Trust Agreement and summary
financial information relating to the applicable Fund current within 60 calendar
days — dated within nine months of the date on which I have subscribed to
purchase Units. If trading for the applicable Fund has commenced, I have
received a copy of its most recent monthly report as required by the CFTC. All
of the information that I have provided in connection with this Subscription
Agreement and Power of Attorney is true, correct, and complete as of the date of
execution of this Subscription Agreement and Power of Attorney, and if there
should be any material change in such information prior to my admission in the
applicable Fund(s) as a Limited Owner, I will immediately furnish such revised
or corrected information to the Administrator (on behalf of the Managing Owner).
I will furnish the Administrator or Managing Owner, as applicable, with such
other documents as either of them may request to evaluate this subscription. To
my best knowledge, I am independent of the Trust, the Trustee, the Managing
Owner and my Selling Agent and the decision to invest in Units was made entirely
independently of such parties, and was not part of a coordinated or joint
investment effort with one or more other investors. I either (i) am not required
to be registered with the CFTC or to be a member of the National Futures
Association (“NFA”); or (ii) if required to be so registered, I am duly
registered with the CFTC and am a member in good standing of the NFA.
 
       
(3)
  _____   This Subscription Agreement and Power of Attorney will be, duly
executed and delivered by me and constitutes a legally valid and binding
obligation of me, the entity for which I am subscribing on behalf of, or the
beneficiary of a Benefit Plan Investor for which I am a trustee or custodian
(whichever may be applicable), enforceable against the applicable individual or
entity in accordance with its terms. I acknowledge and understand that my Units
can be mandatorily redeemed by the Managing Owner, as set forth in the
Prospectus and the Trust Agreement, and that my ability to redeem, exchange
and/or transfer Units is subject to restrictions as set forth in the Prospectus
and the Trust Agreement.
 
       
(4)
  _____   If I am an individual, I am over 21 years old and am legally competent
and am permitted by applicable law to execute and deliver this Subscription
Agreement and Power of Attorney. The address set forth on the cover page of this
Subscription Agreement is my true and correct address and I have no present
intention of becoming a resident of any other state or country. If I am
subscribing for a joint or community property account, I have full power and
authority to purchase Units and enter into and be bound by the Subscription
Agreement and Power of Attorney on behalf of the joint or community property
account. Unless one of the two following sentences is applicable, I am
purchasing Units for my own account and not as trustee, custodian or nominee for
another. If I am subscribing as a custodian for a minor, either (i) the
subscription is a gift I have made to that minor and is not made with the
minor’s funds, in which case the representations as to net worth and annual
income apply only to me as custodian; or (ii) if the subscription is not a gift,
the representations as to net worth and annual income, as set forth in
(1) above, (or in a special supplement to the Prospectus), apply only to that
minor. If I am subscribing on behalf of a corporation, limited liability
corporation, partnership or limited partnership, I have full power and

3



--------------------------------------------------------------------------------



 



         
 
      authority to purchase Units and enter into and be bound by the
Subscription Agreement and Power of Attorney on behalf of the entity for which I
am purchasing Units, and such entity has full right and power to purchase such
Units and enter into and be bound by the Subscription Agreement and Power of
Attorney and become a Limited Owner and be bound by the terms and conditions of
the Amended and Restated Declaration of Trust and Trust Agreement.
 
       
(5)
  _____   If I am a trustee or custodian of a Benefit Plan Investor (or am
otherwise an entity which holds plan assets), none of the Trustee, Managing
Owner or any Selling Agent, or any of their affiliates either: (i) has
investment discretion with respect to the investment of the assets of such
entity being used to purchase Units; (ii) has authority or responsibility to
give or regularly gives investment advice with respect to such Units for a fee
and pursuant to an agreement or understanding that such advice will serve as a
primary basis for investment decisions with respect to such Units and that such
advice will be based on the particular investment needs of the trust or
custodian; or (iii) is an employer maintaining or contributing to the Trust. The
purchase, holding and disposition of Units will not constitute a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code.
 
       
(6)
  _____   I am a not, and will not be, a resident of Canada (for purposes of the
Income Tax Act (Canada)) while I hold any Units and; I am not, and will not be,
“affiliated” with the Administrator if such Administrator is a corporation or
trust resident in Canada, or a Canadian partnership, all within the meaning of
the Income Tax Act (Canada). I am not, and no beneficial owner of me is, (i) an
individual, entity or organization identified on any U.S. Office of Foreign
Assets Control “watch list” and do not have any affiliation of any kind with
such an individual, entity or organization; (ii) a foreign shell bank; and
(iii) a person or entity resident in or whose subscription funds are transferred
from or through a jurisdiction identified as non-cooperative by the U.S.
Financial Action Task Force. I am not, and no beneficial owner of me is, a
senior foreign political figure,1 an immediate family member of a senior foreign
political figure2, or a close associate of a senior foreign political figure3.
The funds to be invested in the Funds and the Trust were not derived from
activities that may contravene U.S. or non-U.S. anti-money laundering laws or
regulations.
 
       
(7)
  _____   I am acquiring Units for which I have subscribed for my own account,
as principal, for investment and not with a view to the resale or distribution
of all or a portion of such Units or, if I am an intermediary subscribing for
Units as a record owner on behalf of one or more investors or beneficial owners,
I agree that the representations made in item (6) are made by me on behalf of
and with respect to both me and all such investors or beneficial owners. I
acknowledge that, if, subsequent to my investment in the Trust, the Trust or the
Managing Owner reasonably believes that I am or become a prohibited investor as
described in item (6) or have otherwise breached my representations and
covenants hereunder, the Trust or the Managing Owner may be obligated to
(i) freeze my investment, either by prohibiting additional investments,
declining any redemption requests and/or segregating the assets constituting the
investment in accordance with applicable regulations, or by undertaking such
other comparable action, or (ii) immediately redeem my investment. In any such
case, I shall have no claim against the applicable Fund or the Managing Owner
for any form of damages as a result of any of the aforementioned actions.
 
       
(8)
  _____   If I am signing on behalf of a partnership, Defined Contribution Plan,
Defined Benefits Plan, Estate, Trust, or Non-ERISA investor, I certify that I
have the power, under its applicable charter or organization documents to enter
into transactions in each of the following types of securities: (1) units of
beneficial interest in a trust; (2) U.S. government securities; and (3) managed
futures (i.e., futures, forward, option, spot, swap, and security futures
contracts), and acknowledge that the Trust’s Managing Owner, Brookshire™ Raw
Materials Management, LLC, has not been provided the Subscriber’s charter or
organizational documents and that neither the Trust nor the Managing Owner will
make a review or interpretation of such documents.

By making these representations and warranties, I am not waiving any rights of
action which I may have under applicable federal or state securities laws.
Federal and state securities law provides that any such waiver would be
unenforceable. I should be aware, however, that the representations and
warranties set forth herein may be asserted in the defense of the Trust, the
Funds, the Managing Owner, or others in any subsequent litigation or other
proceeding.
3. Covenants of Subscriber. By executing and submitting this Subscription
Agreement and Power of Attorney, I hereby covenant to and agree with the Trust,
the Funds and the Managing Owner to promptly provide any information deemed
necessary by the Trust, the Trustee, the Managing Owner and my Selling Agent to
comply with its anti-money laundering program and related responsibilities from
time to time, to confirm that I am not a prohibited investor described in item
(6) above, to promptly inform the Managing Owner if any
 

1   A “senior foreign political figure” is defined as an official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.   2   “Immediate family” of a
senior foreign political figure typically includes the figure’s parents,
siblings, spouse, children and in-laws.   3   A “close associate” of a senior
foreign political figure is a person who is widely and publicly known to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

4



--------------------------------------------------------------------------------



 



event occurs that results or is reasonably likely to result in me becoming a
prohibited investor as described in item (6) above and that any redemption
proceeds paid to me will be paid to the same account from which my investment in
the applicable Fund was originally remitted, unless the Managing Owner or the
Administrator agrees otherwise.
4. Acknowledgement of, Consent to and Agreement Regarding Subordination and
Limitation on Interseries Liability. In my capacity as a Subscriber for Units in
a Fund that are the subject of this Agreement (a “Contracting Fund”), I hereby
agree and consent (the “Consent”) to look solely to the assets (the “Contracting
Fund Assets”) of the relevant Contracting Fund and to the Managing Owner and its
assets (to the extent of the Units owned by the Managing Owner in such Fund) for
payment in respect of any claim against or obligation of such Fund and not
against the assets of the Trust generally or of any other Fund. The Contracting
Fund Assets of a particular Fund include only those funds and other assets that
are paid, held or distributed to the Trust on account of and for the benefit of
such Contracting Fund, including, without limitation, funds delivered to the
Trust for the purchase of Units in such Fund. In furtherance of the Consent, I
agree, with respect to each Contracting Fund, that (i) any debts, liabilities,
obligations, indebtedness, expenses and claims of any nature and of all kinds
and descriptions (collectively, “Claims”) of such Contracting Fund incurred,
contracted for or otherwise existing and (ii) any Units, beneficial interests or
equity ownership of any kind (collectively, “Units”) of such Contracting Fund,
arising from, related to or in connection with the Trust and its assets and the
Contracting Fund and the Contracting Fund Assets, shall be subject to the
following limitations:
(a) (i) except as set forth below, my Claims and Units, if any, (collectively,
the “Subordinated Claims and Units”) incurred, contracted for or otherwise
existing, arising from, related to or in connection with a Contracting Fund, the
Contracting Fund Assets, and assets of the Trust shall be expressly subordinate
and junior in right of payment to any and all other claims against and Units in
the Trust and any Contracting Fund thereof, and any of their respective assets,
which may arise as a matter of law or pursuant to any contract; provided,
however, that my bona fide Claims (if any) against and Units (if any) in the
applicable Contracting Fund shall be pari passu and equal in right of repayment
and distribution with all other bone fide Claims against the Contracting Fund,
(ii) I will not take, demand or receive from any Fund or the Trust or any of
their respective assets (other than the Contracting Fund or the Contracting Fund
Assets) any payment for the Subordinated Claims and Units except in accordance
with this subsection;
(b) my Claims and Units with respect to the Contracting Fund shall only be
asserted and enforceable against the Contracting Fund, the Contracting Fund
Assets and the Managing Owner and its assets; and such Claims and Units shall
not be asserted or enforceable for any reason whatsoever against any other Fund,
the Trust generally or any of their respective assets;
(c) if my Claims against the Contracting Fund or the Trust are secured in whole
or in part, I hereby waive (under section 1111(b) of the Bankruptcy Code (11
U.S.C. § 1111(b))) any right to have any deficiency Claims (which deficiency
Claims may arise in the event such security is inadequate to satisfy such
Claims) treated as unsecured Claims against the Trust or any Fund (other than
the Contracting Fund), as the case may be;
(d) in furtherance of the foregoing, if and to the extent that I receive monies
in connection with the Subordinated Claims and Units from a Fund or the Trust
(or their respective assets), other than the Contracting Fund, the Contracting
Fund Assets and the Managing Owner and its assets and except as permitted above,
I shall be deemed to hold such monies in trust and shall promptly remit such
monies to the Fund or the Trust that paid such amounts for distribution by the
Fund or the Trust in accordance with the terms hereof; and
(e) the foregoing Consent shall apply at all times notwithstanding that the
Claims are satisfied, the Units are sold, transferred, redeemed or in any way
disposed of and notwithstanding that the agreements in respect of such Claims
and Units are terminated, rescinded or canceled.
The representations and statements set forth herein may be asserted in the
defense of the Trust, the Funds, the Managing Owner, or others in any subsequent
litigation or proceeding.
5. Power of Attorney. By submitting this Subscription Agreement and Power of
Attorney, and subscribing for Units, I hereby irrevocably constitute and appoint
the Managing Owner and its successors and assigns, as my true and lawful
attorney-in-fact and agent, with full power of substitution, in my name, place
and stead, to (i) file, prosecute, defend, settle or compromise litigation,
claims or arbitrations on behalf of the Trust and each Fund in which I invest,
and (ii) execute, acknowledge, file and publish any Trust and Fund documents
which may be considered necessary or desirable by the Managing Owner, including,
without limitation, the execution of such certificates or other instruments
which the Managing Owner deems appropriate or necessary in its sole discretion
to qualify or continue the Trust as a statutory trust, any instrument which may
be required to be filed by the Trust or a Fund under the Laws of any state or by
any governmental agency, or which the Managing Owner deems advisable or
necessary in its sole discretion to file and the Trust Agreement and any
documents which may be required or appropriate to effect an amendment to the
Trust Agreement approved under the terms of the Trust Agreement or a
continuation of the Trust, the admission by me of the Power of Attorney as a
Limited Owner or of others as additional or Substituted Limited Owners, or the
termination of the Trust, provided in each case such continuation, admission or
termination is in accordance with the terms of the Trust Agreement.

5



--------------------------------------------------------------------------------



 



The Power of Attorney granted hereby is a special, irrevocable Power of Attorney
coupled with an interest, and shall survive, and shall not be affected by, my
subsequent death, incapacity, disability, liquidation, termination or
dissolution or any delivery by me of an assignment of the whole or any portion
of my Units except under the circumstance referenced in Article XIV of the Trust
Agreement. The limitations on the Power of Attorney listed in Article XIVof the
Trust Agreement shall apply to this Power of Attorney.
6. Governing Law. I hereby acknowledge and agree that this Subscription
Agreement and Power of Attorney shall be governed by and be interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of laws.
7. Irrevocability. I hereby acknowledge and agree that I am not entitled to
cancel, terminate or revoke this Subscription Agreement or any of my agreements
herein after this Subscription Agreement and Power of Attorney has been
submitted (and not rejected) and that this subscription and such agreements
shall survive my death or disability, but shall terminate with the full
redemption of all my Units in the applicable Fund.

6



--------------------------------------------------------------------------------



 



INSTRUCTIONS TO SUBSCRIPTION AGREEMENT FOR
BROOKSHIRE™ RAW MATERIALS (U.S.) TRUST
LIMITED UNITS OF BENEFICIAL INTERESTS
Any person considering subscribing for Units should carefully read and review a
current Prospectus. The Prospectus should be accompanied by the most recent
monthly report of the Trust.
INSTRUCTIONS (Please read carefully)

A.   Capitalized terms not defined in this Subscription Agreement and Power of
Attorney have the meanings given to such terms in the final prospectus and
disclosure document of the Trust, as amended or supplemented from time to time
(the “Prospectus”), and the Amended and Restated Declaration of Trust and Trust
Agreement of the Trust, a copy of which is attached as an exhibit to the
Prospectus. References to “I” or “me” refer to each person or entity listed as a
Subscriber on Item 6 on the cover page of this Subscription Agreement and Power
of Attorney.   B.   Using a typewriter or printing in ink, check the appropriate
box(es) and fill in the blanks on the signature page of this Subscription
Agreement and Power of Attorney as directed herein.

     
Number 1
  Check the applicable boxes:
 
   
 
  New Subscriber(s): Complete the entire signature page, as applicable; sign the
signature page; and have the Financial Advisor complete the Financial Advisor
information on the signature page.
 
   
 
  Existing Owner(s) of Units purchasing Units:
 
   
 
  (i) If your registration information is the same as in your original
Subscription Agreement and Power of Attorney, complete Numbers 1, 2, 3 and 4
(only Social Security # or Taxpayer ID # necessary); complete Number 6; sign the
signature page; and have the Financial Advisor complete the Financial Advisor
information on the signature page.
 
   
 
  (ii) If your registration information has changed from the original
Subscription Agreement and Power of Attorney, follow the instructions listed
under “New Subscriber(s),” above.
 
   
Number 2
  Please insert the total dollar amount of the subscription for each Fund, as
applicable. The minimum subscription for any one Fund is $2,000 in the currency
of the applicable Fund and even increments of $500 in excess thereof. There is
no minimum for Benefit Plan Investors (including IRAs) but all subscriptions by
Benefit Plan Investors (including IRAs) must be in increments of $500 in the
currency of the Fund of the subscription. The minimum initial subscription
amount for residents of Texas (including Benefit Plan Investors (including
IRAs)) is $5,000. During the Continuous Offering Period, existing Limited Owners
will be able to purchase additional Units in increments of $500. New
Subscription Agreements and Powers of Attorney are required with each additional
purchase. Fractional Units will be issued to four (4) decimal places.
 
   
Number 3
  Enter Broker Dealer (“B/D”) Investor Account Number.
 
   
Number 4
  Enter your Social Security Number or Taxpayer ID Number, as applicable, and
check the appropriate box to indicate ownership type. For IRAs, the Taxpayer ID
Number of the Custodian should be entered, as well as the Social Security Number
of the investor. Please also initial the statements printed underneath box 4
regarding organizational transaction authority and trustee documentation, if
applicable.
 
   
Number 5
  Check the appropriate box(es) if you are, or are not, a Benefit Plan Investor
(or otherwise an entity which holds plan assets). If subscribing as a trustee or
custodian of a Benefit Plan Investor at the direction of the beneficiary of such
plan, the representations apply only to the beneficiary of that plan. Initial
where indicated.
 
   
Number 6
  Enter the full legal name of each Subscriber. For UGMA/UTMA (Minor), enter the
minor name in Number 6, followed by “Minor,” and enter the custodian name in
Number 9. For Trusts, enter the Trust name in Number 6 and the Trustee(s)
name(s) in Number 9. For Corporations, Partnerships and Estates, enter the
entity name in Number 6 and the name of an

7



--------------------------------------------------------------------------------



 



     
 
  officer or contact person in Number 9.
 
   
Number 7
  Enter your residence or legal address and telephone number.
 
   
Number 8
  Enter your mailing address, and telephone number, if such information is
different from the information provided in Number 7.
 
   
Number 9
  Enter the address, and telephone number of the custodian, if applicable.
 
   
Number 10
  If you consent to receive delivery of reports of the Trust by electronic
means, check the box in Number 10 and provide your e-mail address in the area
indicated.
 
   
Signature Block
  Sign and date the signature page. Do not sign without reading the
representations and warranties and familiarizing yourself with the Prospectus.
 
   
Tax Information
  Check the box regarding backup withholding, if applicable. You are subject to
backup withholding under the provisions of Section 3406(a)(1)(C) of the Internal
Revenue Code if you have been notified by the Internal Revenue Service that you
are currently subject to backup withholding because you have failed to report
all interest and dividends on your tax return. Please also review the statement
under “UNITED STATES INVESTORS ONLY” or “NON-UNITED STATES INVESTORS ONLY,” as
applicable, to ensure that you comply with the certification you are making by
signing the signature page
 
   
Financial Advisor
Information
  To be completed and signed by the Financial Advisor. Selling Agent name,
Financial Advisor name, Financial Advisor phone number, Financial Advisor fax
number, Financial Advisor e-mail address, Financial Advisor Branch ID, Financial
Advisor number and Financial Advisor address must be entered.
 
   
Reps. and Warranties
  Please initial each representation and warranty on pages 3 and 4.

You should return this Subscription Agreement and payment to your Financial
Advisor’s office address.

C.   Subscriber’s admission as a Limited Owner of a Fund will be effective when
both the Subscriber’s duly completed Subscription Agreement and Power of
Attorney is received and accepted by the Administrator or the Managing Owner and
the Administrator or Managing Owner has been notified that cleared funds with
respect to the subscription have been received by the Custodian. If the
Subscription Agreement is received and accepted by the Administrator or Managing
Owner or the Administrator or Managing Owner is notified that cleared funds have
been received with respect to such subscription after 4:00 P.M. New York time,
the subscription will be effective on the next Business Day.   D.   Payment of
the subscription must be submitted with this Subscription Agreement in the form
of a check or a wire transfer in accordance with the Trust’s wire transfer
instructions which will be provided by the Administrator upon request.   E.  
Residents of Iowa, Kansas, Minnesota and Texas must complete the applicable
Supplement on the pages below.

8



--------------------------------------------------------------------------------



 



BROOKSHIRE™ RAW MATERIALS (U.S.) TRUST
SUPPLEMENT TO THE SUBSCRIPTION AGREEMENT FOR
LIMITED UNITS OF BENEFICIAL INTEREST
(FOR RESIDENTS OF IOWA ONLY)
Any person considering subscribing for Units should carefully read and
review a current Prospectus of the Trust, including the
Subscription Information and Subscription Agreement attached thereto.
If you are a resident of Iowa, the Iowa Securities and Regulated Industries
Bureau requires that you be an “accredited investor,” as defined in Rule 501 of
the Securities Act of 1933, as amended, in order to purchase Units. As further
described in Rule 501, an accredited investor includes:

  •   a bank, insurance company, registered investment company, business
development company, or small business investment company;     •   an employee
benefit plan, within the meaning of the Employee Retirement Income Security Act,
if a bank, insurance company, or registered investment adviser makes the
investment decisions, or if the plan has total assets in excess of $5 million;  
  •   a charitable organization, corporation, or partnership with assets
exceeding $5 million;     •   a director, executive officer, or general partner
of the company selling the securities;     •   a business in which all the
equity owners are accredited investors;     •   a natural person who has
individual net worth, or joint net worth with the person’s spouse, that exceeds
$1 million at the time of the purchase;     •   a natural person with income
exceeding $200,000 in each of the two most recent years or joint income with a
spouse exceeding $300,000 for those years and a reasonable expectation of the
same income level in the current year; or a trust with assets in excess of
$5 million, not formed to acquire the securities offered, whose purchases a
sophisticated person makes.

9



--------------------------------------------------------------------------------



 



BROOKSHIRE™ RAW MATERIALS (U.S.) TRUST
SUPPLEMENT TO THE SUBSCRIPTION AGREEMENT FOR
LIMITED UNITS OF BENEFICIAL INTEREST
(FOR RESIDENTS OF KANSAS ONLY)
Any person considering subscribing for Units should carefully read and
review a current Prospectus of the Trust, including the
Subscription Information and Subscription Agreement attached thereto.
The Office of the Kansas Securities Commissioner recommends that you should
limit your aggregate investment in our funds and other similar managed futures
investments to not more than 10% of your liquid net worth. Liquid net worth is
that portion of your total net worth (total assets minus total liabilities) that
is comprised of cash, cash equivalents and readily marketable securities as
determined in conformity with accounting principles generally accepted in the
United States.

10



--------------------------------------------------------------------------------



 



BROOKSHIRE™ RAW MATERIALS (U.S.) TRUST
SUPPLEMENT TO THE SUBSCRIPTION AGREEMENT FOR
LIMITED UNITS OF BENEFICIAL INTEREST
(FOR RESIDENTS OF MINNESOTA ONLY)
Any person considering subscribing for Units should carefully read and review a
current Prospectus of the Trust, including the Subscription Information and
Subscription
Agreement attached thereto.
INSTRUCTIONS (Please read carefully)
All capitalized and other defined terms used herein and not expressly defined
herein shall have the same respective meaning as are assigned such terms in the
final prospectus and disclosure document of the Trust and each Fund thereof, as
the same may at any time and from time to time be amended or supplemented (the
“Prospectus”).
I certify that the category or categories of accredited investor indicated by
the placement of my initials on the line(s) preceding the appropriate category
or categories below are applicable to me (us).

                       Category 1. A bank, as defined in Section 3(a)(2) of the
Act, whether acting in its individual or fiduciary capacity; or

                       Category 2. A savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; or

                       Category 3. A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; or

                       Category 4. An insurance company as defined in
Section 2(13) of the Act; or

                       Category 5. An investment company registered under the
Investment Company Act of 1940; or

                       Category 6. A business development company as defined in
Section 2(a)(48) of the Investment Company Act of 1940; or

                       Category 7. A small business investment company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; or

                       Category 8. A plan established and maintained by a state,
its political subdivisions or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, with total assets in
excess of $5,000,000; or                          Category 9. An employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 in which the investment decision is made by a plan fiduciary, as defined
in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or an employee
benefit plan with total assets in excess of $5,000,000 or, if a self-directed
plan, with investment decisions made solely by persons who are accredited
investors; or                          Category 10. A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940; or                          Category 11. An organization described
in Section 501(c)(3) of the Internal Revenue Code, a corporation, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; or

                       Category 12. A director or executive officer of the
Managing Owner; or

11



--------------------------------------------------------------------------------



 



                       Category 13. A natural person whose individual net worth,
or joint net worth (in each case not including homes, home furnishings or
automobiles) with that person’s spouse, at the time of this purchase exceeds
$1,000,000; or                          Category 14. A natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person’s spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year; or                          Category 15. A trust, with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) under the Act; or                         
Category 16. An entity in which all of the equity owners are accredited
investors.

I agree to cooperate with and furnishing such additional information to the
Trust as may be requested in order to verify my status as an accredited
investor.
Dated:                                                                    
             

Name:
                                                                             
   

Individual Signature (if applicable):
                                                                        
        

Entity Name:
                                                                            
    

By:
                                                                              
  

Name:
                                                                              
  

Title:
                                                                              
  

12



--------------------------------------------------------------------------------



 



BROOKSHIRE™ RAW MATERIALS (U.S.) TRUST
SUPPLEMENT TO THE SUBSCRIPTION AGREEMENT FOR
LIMITED UNITS OF BENEFICIAL INTEREST
(FOR RESIDENTS OF TEXAS ONLY)
Any person considering subscribing for Units should carefully read and
review a current Prospectus of the Trust, including the
Subscription Information and Subscription Agreement attached thereto.
INSTRUCTIONS (Please read carefully)

  A.   All capitalized and other defined terms used herein and not expressly
defined herein shall have the same respective meaning as are assigned such terms
in the final prospectus and disclosure document of the Trust and each Fund
thereof, as the same may at any time and from time to time be amended or
supplemented (the “Prospectus”).     B.   Please initial the space preceding the
representations below after you have carefully read such representations.

                         I meet the minimum income and net worth standards set
forth in the Prospectus.                            I am purchasing Units for my
own account.                             I have received a current copy of the
Prospectus.                            I acknowledge that an investment in the
Trust is not liquid except for the redemption provisions as set forth in the
Prospectus.                            I am aware that my minimum initial
subscription requirement is $5,000, unless I am a Benefit Plan Investor
(including IRA)s, in which I have no minimum initial subscription requirement or
if I am a resident of Texas (including if I am a Benefit Plan Investor
(including IRAs)) in which case my minimum initial subscription requirement is
$5,000.

Signature of Subscriber:
                                                                 
               
Name of Subscriber:
                                                                  
              
Date:                                                                     
            

13